ACCEPTED
                                                                                     13-14-00324-CV
                                                                     THIRTEENTH COURT OF APPEALS
                                                                            CORPUS CHRISTI, TEXAS
                                                                               7/31/2015 11:48:37 AM
                                                                              CECILE FOY GSANGER
                                                                                              CLERK


                         No. 13-14-00324-CV
                                                          FILED IN
              In the Thirteenth Court ofCORPUS
                                         Appeals
                                           13th COURT OF APPEALS
                                                CHRISTI/EDINBURG, TEXAS
                    Corpus Christi, Texas7/31/2015 11:48:37 AM
                                                    CECILE FOY GSANGER
                                                          Clerk
 DOUBLE DIAMOND-DELAWARE, INC., DOUBLE DIAMOND, INC., WHITE BLUFF
CLUB CORP., NATIONAL RESORT MANAGEMENT CO., R. MICHAEL WARD, FRED
        CURRAN, WHITE BLUFF PROPERTY OWNERS ASSOCIATION,
                             Appellants
                                   V.
JEANETTE ALFONSO, EUGENIO CORPUS, FE HUEVOS, EDITH PEPITO, REYNALDO
   PEPITO, SIMONETTE PEPITO, JULITO PEPITO, ELEZAR NUIQUE, CHERRY
                     SOMOSOT, NELIA VINCENTE,
                               Appellees


                APPEAL FROM CAUSE NO. C-2259-11-F(1)
            332ND DISTRICT COURT OF HIDALGO COUNTY, TEXAS
               HON. MARIO EFRAIN RAMIREZ, JR. PRESIDING


                     APPELLANTS’ REPLY BRIEF

      Brandy Wingate Voss                    Richard A. Sayles
     State Bar No. 24037046               State Bar No. 17697500
          D. Todd Smith                         Shawn Long
     State Bar No. 00797451               State Bar No. 24047859
     SMITH LAW GROUP, P.C.                   SAYLES WERBNER
      820 E. Hackberry Ave.               4400 Renaissance Tower
      McAllen, Texas 78501                    1201 Elm Street
   (956) 683-6330 (Telephone)               Dallas, Texas 75270
       (956) 225-0406 (Fax)             (214) 939-8700 (Telephone)
    brandy@appealsplus.com                 (214) 939-8787 (Fax)
                                          dsayles@swtriallaw.com

                         Counsel for Appellants
                  Double Diamond-Delaware, Inc., et al.
                                          TABLE OF CONTENTS
Index of Authorities .................................................................................................. ii

Argument....................................................................................................................1

         I.        The Governing Documents for White Bluff authorized the fees
                   and assessments Appellees challenge, and all on point Texas
                   case law validates the WBPOA’s actions imposing and
                   spending such assessments. ...................................................................1

                   A.       Texas case law overwhelmingly shows that the
                            Governing Documents authorized the maintenance fees
                            and assessments...........................................................................1

                   B.       The Court should reject Appellees’ unsupported assertion
                            that the WBPOA’s expenditures were improper under
                            Article II Section 9 of the Declaration. .......................................6

                   C.       Neither Texas case law nor the Governing Documents
                            support Appellees’ reliance on the definition of
                            “Common Properties” to support their claims. ...........................8
         II.       Appellees’ disgorgement remedy fails on several grounds. ...............11

         III.      The venue evidence submitted by Appellees remains
                   incompetent, and Appellees have not established that Hidalgo
                   County was even the proper venue for this action. .............................14

                   A.       Appellants properly challenged all venue facts. .......................14

                   B.       Appellees’ venue evidence was woefully deficient. .................16

                   C.       Even considering Appellees’ evidence, they failed to
                            establish venue in Hidalgo County. ..........................................18
Conclusion and Prayer .............................................................................................23

Certificate of Compliance ........................................................................................25

Certificate of Service ...............................................................................................26




                                                              i
                                   INDEX OF AUTHORITIES

Cases                                                                                                         Page(s)
American Golf Corp. d/b/a Walden on Lake Houston Golf and Country
     Club v. Colburn,
     65 S.W.3d 277, 278-79 (Tex. App.—Houston [14th Dist.] 2001,
     pet. denied) ........................................................................................... 7, 8, 10
Beadles v. Lago Vista Owners Ass’n, Inc.,
      No. 03-02-00228-CV, 2002 WL 31476657 (Tex. App.—Austin
      Nov. 7, 2002, pet. denied) (not designated for publication) ............................5

Bleeker v. Villarreal,
      941 S.W.2d 163 (Tex. App.—Corpus Christi 1996, writ dism’d by
      agreem’t) ........................................................................................................16
Burrow v. Arce,
     997 S.W.2d 229 (Tex. 1999) .........................................................................13

Candlelight Hills Civic Ass’n, Inc. v. Goodwin,
     763 S.W.2d 474 (Tex. App.—Houston [14th Dist.] 1988, writ
     denied) .........................................................................................................4, 5

Creative Thinking Sources, Inc. v. Creative Thinking, Inc.,
      74 S.W.3d 504 (Tex. App.—Corpus Christi 2002, no pet.) ..........................12
Crooks v. Moses,
     138 S.W.3d 629 (Tex. App.—Dallas 2004, no pet.) .....................................16
DiGrazia v. Old,
     900 S.W.2d 499 (Tex. App.—Texarkana 1995, no writ) ..............................22
Head v. U.S. Inspect DFW, Inc.,
     159 S.W.3d 731 (Tex. App.—Fort Worth 2005, no pet.) .............................21

Hsin-Chi-Su v. Vantage Drilling Co.,
      No. 14-14-00461-CV, 2015 WL 4249265 (Tex. App.—Houston
      [14th Dist.] July 14, 2015, no pet. h.) ............................................................13




                                                            ii
In re Socorro Ind. Sch. Dist.,
       No. 13-09-00500-CV, 2010 WL 1138451 (Tex. App.—Corpus
       Christi-Edinburg March 22, 2010, no pet.) ............................................ 15, 20

Lavaca Bay Autoworld, L.L.C. v. Marshall Pontiac Buick Oldsmobile,
     103 S.W.3d 650 (Tex. App.—Corpus Christi 2003, no pet.,
     judgm’t withdrawn by agr.) ...........................................................................12

Lucke v. Kimball,
      No. 13-01-362-CV, 2004 WL 102830 (Tex. App.—Corpus Christi
      2004, pet. denied) (mem. op.) ........................................................................12

Newman Oil Co. v. Alkek,
    585 S.W.2d 340 (Tex. App.—Dallas 1979, no writ).....................................17
Swinnea v. ERI Consulting Eng’rs, Inc.,
     236 S.W.3d 825 (Tex. App.—Tyler 2007), aff’d in part, rev’d in
     part, 318 S.W.3d 967 (Tex. 2010).................................................................11
Wilchester West Concerned Homeowners LDEF, Inc. v. Wilchester West
      Fund, Inc.,
      177 S.W.3d 552 (Tex. App.—Houston [1st Dist.] 2005, pet.
      denied) .................................................................................................. 2, 3, 10

Yalamanchili v. Mousa,
     316 S.W.3d 33 (Tex. App.—Houston 2010, pet. denied) .............................14

Statutes                                                                                                     Page(s)
TEX. CIV. PRAC. & REM. CODE § 15.006........................................................... 20, 21

Rules                                                                                                        Page(s)

TEX. R. CIV. P. 87(3)(a)............................................................................................18
TEX. R. CIV. P. 88 .............................................................................................. 16, 17
TEX. R. CIV. P. 197.3 ......................................................................................... 16, 17
TEX. R. CIV. P. 198.3 ......................................................................................... 16, 17




                                                           iii
                                 ARGUMENT
I.    The Governing Documents for White Bluff authorized the fees and
      assessments Appellees challenge, and all on point Texas case law
      validates the WBPOA’s actions imposing and spending such
      assessments.
      Buried on page 50 of Appellees’ Brief is their response to the central issue in

the present dispute—were the actions undertaken by Appellant White Bluff

Property Owners’ Association, Inc. (the “WBPOA”) authorized under the

Declaration Regarding the Establishment of White Bluff Property Owners’

Association, Inc. (the “Declaration”), among other Governing Documents for the

White Bluff community? Texas case law establishes that the answer to this critical

question is “yes.” Thus, the challenged golf course maintenance fees and food and

beverage assessments are wholly valid and enforceable.

      A.    Texas case law overwhelmingly shows that the Governing
            Documents authorized the maintenance fees and assessments.
      In Article II of the Declaration (its “Purposes and Powers”), this document

contains not one but two grants of authority to the WBPOA that establish its power

to impose the challenged fees and assessments. First, pursuant to Section 9 of

Article II, the WBPOA may “do any other thing that, in the opinion of the Board of

Directors of the Association, will promote the common benefit and enjoyment of

the Owners and residents of the Property . . . .” (4RR1876). Likewise, Section 2 of

Article II authorizes the WBPOA “to promote the health, safety and welfare of the



                                         1
Owners and residents of the Property.” (Id.). While Appellees attempt to castigate

these provisions as giving the WBPOA “unbridled authority” (a rather hyperbolic

assertion), all Texas courts addressing similar actions by property owners’

associations possessing similar grants of authority in the governing documents

have determined that the “common benefit” language absolutely authorizes the

imposition of fees such as those being challenged in the present lawsuit.

      In Wilchester West Concerned Homeowners LDEF, Inc. v. Wilchester West

Fund, Inc., the appellate court addressed and evaluated pre-amendment deed

restrictions almost identical to the current restrictions at issue. 177 S.W.3d 552,

564 (Tex. App.—Houston [1st Dist.] 2005, pet. denied). There, the court upheld

the Wilchester West HOA’s decision to increase yearly assessments by $160

through a “Use Agreement” designed to fund a nearby tennis and swimming club

owned by a third party. The First Court of Appeals is clear about the nature of its

analysis and in no way characterizes any of its holding about the deed restrictions

at issue as dictum. Id. at 564-66. In fact, the court specifically held the assessments

were authorized by language that was nearly identical to those in the WBPOA’s

Declaration:

      The association’s decision to enter into the Use Agreement is
      supported by both the pre-amended and amended restrictions. The
      pre-amended restrictions stated that maintenance charges should be
      used to “promote the health, safety, welfare, and common benefit of
      the residents” and for “other things necessary or desirable, in the



                                          2
      opinion of the Corporation, to maintain or improve the Property or
      which is considered of benefit to the Owners.”

Id. at 564. Again, the Declaration indisputably allows the WBPOA “do any other

thing that, in the opinion of the Board of Directors of the Association, will promote

the common benefit and enjoyment of the Owners and residents of the Property”

and “to promote the health, safety and welfare of the Owners and residents of the

Property.” (4RR1876).

      Appellees attempt to downplay this broad grant of authority by arguing that,

in Wilchester West, the expenditures of maintenance fees for the homeowners’

“common benefit” were specifically authorized by the deed restrictions. However,

the same is true with respect to the White Bluff community—Section 7 of Article

II in the Declaration details the wide scope by which the WBPOA can spend the

proceeds it receives from assessments.

      Specifically, the WBPOA is granted the authority “[t]o fix, levy, collect and

enforce payment by any lawful means, all charges, fees or assessments provided

for by the terms of the Covenants and to pay all expenses in connection therewith

and all office and other expenses incident to the conduct of the business of the

Association . . . .” (4RR1876) (emphasis added). Likewise, Section 2 of Article III

of the Declaration authorizes the WBPOA to increase or decrease maintenance fees

provided such changes in fees are “deemed reasonably necessary by the Board of




                                         3
Directors of the Association to adequately maintain the Property or to perform the

Association’s functions.” (4RR1877) (emphasis added).

      In effect, Appellees’ argument that the WBPOA’s power to act for the

“common benefit” of White Bluff residents does not apply to the expenditure of

maintenance fees is nothing more than a contention that promoting the common

benefit and enjoyment of WBPOA residents (or their health, safety, and welfare)

does not constitute the WBPOA conducting its business or its functions. Such an

argument strains credulity, as the Governing Documents specifically state that the

“Purpose and Powers” of the WBPOA include promoting items such as the

common benefit, enjoyment, health, safety, and welfare of the residents at White

Bluff. Frankly, the Declaration could not be clearer—such actions are absolutely

the business and function of the WBPOA. Appellees’ argument is nothing more

than an effort to deny the plain meaning of the Declaration (and related governing

documents) in an attempt to manipulate a favorable result in this litigation.

      Other cases involving a homeowners’ association’s expenditure of its funds

in connection with recreational facilities are also instructive. In Candlelight Hills

Civic Ass’n, Inc. v. Goodwin, the Fourteenth Court of Appeals upheld the

homeowners’ association’s purchase of a recreational facility on the basis that its

funds could be spent “doing any other thing necessary or desirable in the opinion

of the Trustees of the Association to keep the property in the Subdivision neat and



                                          4
in good order, or which they consider of general benefit to the owners or occupants

of the Subdivision.” 763 S.W.2d 474, 477-79 (Tex. App.—Houston [14th Dist.]

1988, writ denied). The court made clear that purchasing a recreational facility

benefitted the welfare of the community: “The purchase of real property is

consistent with the promotion of social and recreational activities and with taking

concerted action on matters affecting the welfare of the community.” Id. at 479.

      Similarly, in Beadles v. Lago Vista Owners Ass’n, Inc., the Austin Court of

Appeals held that spending maintenance fees on the purchase and upkeep of

certain common-area facilities (such waterfront parks, boat launches, a marina, and

an activity center) was authorized by language in the restrictive covenants giving

the homeowners’ association the authority to use them on anything the association

found “necessary or desirable.” No. 03-02-00228-CV, 2002 WL 31476657, at *5-7

(Tex. App.—Austin Nov. 7, 2002, pet. denied) (not designated for publication).

Again, all of the cases evaluating similar situations to the WBPOA’s assessment of

golf course maintenance and food and beverage fees have been decided fully in

favor of giving a property owners’ association broad discretion by which to

promote the common benefit, enjoyment, health, safety, and welfare of its owners

and residents.




                                         5
      B.     The Court should reject Appellees’ unsupported assertion that the
             WBPOA’s expenditures were improper under Article II Section 9
             of the Declaration.
      Moreover, Appellees’ argument that Section 9 of Article II of the

Declaration1 establishes improper expenditures by the WBPOA is baseless. See

Appellees’ Br. at 52. First, Appellees asserted no such challenge at the court

below. Second, there has been no proof offered that the expenditures were paid to a

“Member, director or officer of the Association, or any private individual,” as not

all Appellants fit these categories, and Appellees’ lack of a record cite for this

claim evidences the same. See Appellees’ Br. at 53. Third, such a challenge is

inherently a fact issue because the Declaration specifically allows an exception to

any limitations for “reasonable compensation [to] be paid for service rendered to or

for the Association related or pertaining to one or more of its purposes.”

(4RR1876) (emphasis added). To the extent that Appellees assert improper


1
      The entirety of section 9 grants the WBPOA power to:

      Insofar as permitted by law, to do any other thing that, in the opinion of the Board
      of Directors of the Association, will promote the common benefit and enjoyment
      of the Owners and residents of the Property; provided, however, that no part of
      the net earnings of the Association shall inure to the benefit of or be distributable
      to any Member, director, or officer of the Association, or any private Individual
      (expect [sic] that reasonable compensation may be paid for service rendered to or
      for the Association related or pertaining to one or more of its purposes); and
      provided further that no part of the activities of the Association shall include
      carrying on propaganda, or otherwise attempting to influence legislation, or
      participating in, or intervening in (including the publication or distribution or
      statements) any political campaign on behalf of any candidate for public office.

(4RR1876) (emphasis added).

                                               6
inurement by an Appellant, they must establish that such compensation paid to that

Appellant was unreasonable in light of the service rendered. (See id.). Before this

briefing, Appellees have neither made such an argument nor provided such

evidence (which, again, would have constituted a fact issue for a jury).

      In fact, the only case cited by Appellees in connection with the crucial issue

of the WBPOA’s authority to impose and spend the golf course maintenance and

food and beverage fees and assessments is also supportive of Appellants’ position

in this case. In American Golf Corp. d/b/a Walden on Lake Houston Golf and

Country Club v. Colburn, a third-party (as opposed to a POA or HOA board)

attempted to use the Declaration of Covenants, Conditions and Restrictions for

Walden on Lake Houston to impose a “Minimum Dining Fee” on members of the

Walden on Lake Houston Golf and Country Club. 65 S.W.3d 277, 278-79 (Tex.

App.—Houston [14th Dist.] 2001, pet. denied). More specifically, the owners of

lots in this community were charged, pursuant to the Declaration, both General

Assessments owed to the homeowners’ association and membership dues in

connection with their mandatory membership at the Country Club. Id. at 279. The

Fourteenth Court of Appeals found that American Golf Corporation lacked the

authority to impose a “Minimum Dining Fee” on the members of the Country Club

through the Declaration because the only permissible charges were “dues.” Id. at

279-80. Therefore, although it was appropriate for the governing documents to



                                          7
require every property owner to be a dues-paying member of the Country Club,

these dues were the only charges that could be levied by the Country Club under

the Declaration. Id.

      Assessing the Colburn decision, this Court should note that the Fourteenth

Court of Appeals took absolutely no issue with a deed restriction compelling

property owners to pay mandatory dues to an entity owned by a third party to the

homeowners’ association. Here, Appellees challenge exactly that type of payment,

objecting to the imposition of golf course maintenance fees and food and beverage

assessments ultimately paid to third parties. Ostensibly, Appellees’ best case is

supportive of exactly the sort of mandatory payment they attack in the present

lawsuit.

      C.     Neither Texas case law nor the Governing Documents support
             Appellees’ reliance on the definition of “Common Properties” to
             support their claims.
      Similarly, the Texas case law applicable to the present action disposes of

another oft-repeated but effectively irrelevant argument continually advanced by

Appellees herein—that regarding the definition of “Common Properties” contained

in the various Governing Documents for White Bluff. Appellees have asserted,

without any real support, that somehow the WBPOA’s expenditures are limited to

maintaining “Common Properties,” “common facilities,” and “Association

Property.” Appellees’ Br. at 36-39. Appellees then cite to the Articles of



                                       8
Incorporation for White Bluff to contend that the definition of “Common

Properties” does not specifically include “golf courses” that are outside that

recorded plat for the White Bluff community.2 Id. at 38-39.

       First, as previously addressed in Appellant’s Brief on pages 44-45, this

argument ignores the fact that the 1990 Bylaws do include the term “golf courses”

within the definition of “Common Properties.” (5CR1937). Likewise, the amended

Bylaws in 2010 also explicitly state that the WBPOA had the obligation to “fund

the maintenance of the golf courses.”3 (5CR1957).

       More importantly, however, there is nothing in the Governing Documents

limiting the WBPOA’s authority to expend its funds on matters that are not

“Common Properties” (however that definition is construed). Appellees’ entire

argument rests on the fallacy that their interpretation of “Common Properties” and

related terms imposes a specific limitation on how WBPOA funds can be spent. As


2
        Though unrelated to the legal issues in play, Appellees’ characterization of the
WBPOA’s alleged lack of involvement with the golf courses is insupportable. See Appellees’ Br.
at 43. For example, the Greens Committee of the WBPOA is responsible for “handl[ing] overall
maintenance of the golf courses.” (7CR3824).
3
       Moreover, despite the Appellees’ claim in the footnote of page 7 of their Brief,
Appellants have absolutely challenged the finding by the trial court that the 2010 Bylaws were
not lawfully enacted. See, e.g., Appellants’ Br. at 4, 44-45. To reiterate this challenge to that
finding, the Bylaws allowed for amendment by a vote of the membership or by a vote of the
membership to delegate that authority to the Board of Directors. (5CR1950). In 1990, the sole
member of the WBPOA delegated the power to amend the Bylaws to the Board of Directors.
(8CR3971). Accordingly, there was nothing improper about the Board of Directors later
amending the Bylaws to expressly allow maintenance of golf courses, as the Board had been
appropriately delegated this power some time before. (Id.).



                                               9
set forth above, this argument cannot withstand logical scrutiny. First, should the

Governing Documents of the WBPOA have been intended to impose specific

limitations on the expenditure of WBPOA funds, such documents could have

specifically stated them. They do not. Second, the Declaration itself indisputably

states that the WBPOA is obligated “to pay all expenses . . . incident to the conduct

of the business of the Association . . . .” (4CR1876). It also states that the WBPOA

can increase or decrease maintenance fees as necessary “to perform the

Association’s functions.” (4CR1877). This business and these functions—by the

very terms of the Declaration—include providing for the common benefit,

enjoyment, health, safety, and welfare of the owners and residents in White Bluff.

And all Texas case law, even the sole case cited by Appellees on the issue, fully

supports the WBPOA’s payment of these funds to a third-party owner of

recreational facilities being used to benefit the WBPOA’s members. See Wilchester

West, 177 S.W.3d at 564-66; see also Colburn, 65 S.W.3d at 279-80.

      In summary, Appellees’ various challenges to the validity of the golf course

maintenance fees and food and beverage assessments fail both under the terms of

the WBPOA’s governing documents and the Texas jurisprudence on the relevant

issues.




                                         10
II.   Appellees’ disgorgement remedy fails on several grounds.
      Appellees continue to lack a legal basis for the disgorgement remedy they

seek against all Appellants. In their Brief, Appellees barely address the fact that the

Final Judgment awards a blanket disgorgement remedy against all Appellants,

regardless of whether it was established that a particular Appellant even received

any funds paid by WBPOA members. See Appellees’ Br. at 64 n.28. Appellees

somehow try to justify this blanket remedy by stating that Appellees themselves

will not obtain a double or triple recovery. Id. That argument is irrelevant—the

issue raised by Appellants relates to the potential obligation of a non-WBPOA

Appellant to pay disgorgement damages for funds it never received (or potentially

had involvement). In fact, Appellees’ own Brief cites Swinnea v. ERI Consulting

Eng’rs, Inc., for the proposition that “disgorgement is an equitable remedy by

which the wrongdoer is divested of ill gotten gains.” 236 S.W.3d 825, 841 (Tex.

App.—Tyler 2007), aff’d in part, rev’d in part, 318 S.W.3d 967 (Tex. 2010).

When making this assertion of law, Appellees apparently miss the irony of the

disgorgement remedy they seek to uphold herein being applied against Appellants

other than the WBPOA, as the fees and assessments they challenge were instituted

and collected by the WBPOA. And, Appellees have made no effort whatsoever to

show what, if anything, was received by the other Appellants. How can an

Appellant legally be “divested of ill-gotten gains” it never even received? Put



                                          11
simply, Appellees lack an answer as to how a blanket disgorgement remedy can be

justified in this case.

       Moreover, Appellants reiterate that disgorgement is simply not a remedy

available to be piled on top of declaratory judgment, which is itself a remedy. See

Creative Thinking Sources, Inc. v. Creative Thinking, Inc., 74 S.W.3d 504, 513

(Tex. App.—Corpus Christi 2002, no pet.) (holding that a declaratory judgment is

an additional and cumulative remedy that does not supplant any existing remedies).

Appellees do not even dispute that disgorgement is a remedy utilized in breach of

fiduciary duty cases, and fail to cite one case in the entire state of Texas in which

the disgorgement of allegedly ill-gotten gains was ordered pursuant to declaratory

relief (or for that matter, a cause of action other than breach of fiduciary duty).4 In

fact, in a case recently decided by the Fourteenth Court of Appeals, the remedy of

disgorgement is again clearly spelled out: “Disgorgement of profits is an equitable

remedy appropriate when a party has breached his fiduciary duty; its purpose is to

4
        The cases cited in Appellees’ Brief regarding the award of monetary damages are not
disgorgement cases and are thus distinguishable from the relief sought by and awarded to
Appellees. In Lavaca Bay Autoworld, L.L.C. v. Marshall Pontiac Buick Oldsmobile, the plaintiff
therein brought a declaratory judgment claim asserting that it was not the recipient of overpaid
funds and was contractually entitled to funds previously paid to it. 103 S.W.3d 650, 652 (Tex.
App.—Corpus Christi 2003, no pet., judgm’t withdrawn by agr.). The defendant then
counterclaimed for declaratory judgment, breach of contract, and other causes of action in
connection with the same sum of funds the plaintiff alleged it was entitled to retain. Id. When the
appellate court determined the defendant’s contractual interpretation was proper, repayment of
the agreed-upon amount in dispute was ordered. Id. at 660. Likewise, the Lucke v. Kimball
decision involved a jury finding of the value of a partnership interest at dissolution and possesses
no relation whatsoever to a disgorgement remedy. No. 13-01-362-CV, 2004 WL 102830, at *8
(Tex. App.—Corpus Christi 2004, pet. denied) (mem. op.).



                                                12
protect relationships of trust by discouraging disloyalty.” Hsin-Chi-Su v. Vantage

Drilling Co., No. 14-14-00461-CV, 2015 WL 4249265, at *10 (Tex. App.—

Houston [14th Dist.] July 14, 2015, no pet. h.). While Appellees had at one time

asserted breach of fiduciary duty causes of action against various defendants in this

case (most of whom are no longer parties herein), Appellees non-suited their

fiduciary duty cause action while the parties’ competing motions for summary

judgment were pending. (8CR3940-43, 4236-39). Thus, Appellees eliminated the

one claim pursuant to which disgorgement was an available remedy. Without a

favorable finding on the merits regarding the claim that gives rise to a

disgorgement remedy, Appellees cannot be awarded this relief. See Burrow v.

Arce, 997 S.W.2d 229, 239-40 (Tex. 1999) (determination of “clear and serious

violation of [fiduciary] duty” necessary for disgorgement of fees paid to attorney).

Moreover, disgorgement is designed to “protect relationships of trust from an

agent’s disloyalty or other misconduct”—a consideration not present in this case.5

See id.

       Finally, Appellees’ contention regarding the alleged waiver of the

disgorgement appeal issue cannot stand, as a trial court cannot properly grant

5
       Likewise, in the present case, the benefit received by Appellees, both specific to the fees
themselves (such as the 36 free rounds of golf available each year for WBPOA members and
Appellees’ use of credits provided in connection with the food and beverage assessments) and
general to the White Bluff community, in connection with the amounts paid to the WBPOA is a
material consideration that is no way addressed by the proposed blanket disgorgement remedy.
(7CR3773, 3781-82).



                                               13
summary judgment on a legally insufficient ground (such as disgorgement remedy

unavailable in a declaratory judgment action). See Yalamanchili v. Mousa, 316
S.W.3d 33, 40 (Tex. App.—Houston 2010, pet. denied). Moreover, Appellees fail

to mention that they did not even put the sums to be disgorged at issue until after

their summary judgment motion had been granted—an issue that was raised in and

addressed by Appellants’ summary judgment response. (8CR3963). At that point

the disgorgement issue was briefed by both sides.

III.   The venue evidence submitted by Appellees remains incompetent, and
       Appellees have not established that Hidalgo County was even the proper
       venue for this action.
       Despite Appellees’ best efforts, they cannot overcome the deficiencies in

their venue proof. Appellees’ contention that Appellants somehow failed to

specifically deny venue facts is not supported by the record. But even considering

the evidence Appellees presented, they failed their burden to establish venue in

Hidalgo County.

       A.    Appellants properly challenged all venue facts.
       In their Brief, Appellees first attack Appellant’s venue argument by

contending that Appellants failed to specifically deny the claim that prospective

property purchasers were contacted via phone calls from Double Diamond.

Appellees’ Br. at 21. Appellants then contend that the failure to deny a specifically

alleged venue fact relieves them of providing prima facie proof of that venue fact



                                         14
and establishes venue in Hidalgo County. Id. However, in paragraph 3 of the

Affidavit of Stephen Miller attached to Defendants’ Reply in Support of Motion to

Transfer Venue, Miller specifically states that “Double Diamond has never

directed marketing efforts at Hidalgo County for the purpose of soliciting new

property owners from Hidalgo County.” (3CR1654).

      Likewise, the venue reply briefing points out that Appellees offer no

evidence of being the recipients of any false statements via mailers, phone calls, or

presentations in connection with their decision to purchase property at White Bluff.

(3CR1637-41). Because the Court can consider the totality—including reply

briefing—of the “allegations regarding venue in determining whether or not [the

defendant] has specifically denied the venue facts,” Appellants’ denial of the

claims about pre-purchase contacts with Hidalgo County residents requires

Appellees to provide prima facie proof of these alleged contacts. See In re Socorro

Ind. Sch. Dist., No. 13-09-00500-CV, 2010 WL 1138451, at *4 (Tex. App.—

Corpus Christi-Edinburg March 22, 2010, no pet.) (considering the denial of venue

facts contained in reply briefing when determining whether the defendant had

made a specific denial of the venue facts pled by the plaintiff and ultimately

granting mandamus on the basis of the plaintiff’s failure to establish venue).




                                         15
      B.     Appellees’ venue evidence was woefully deficient.
      As set forth in careful detail in Appellants’ Brief, Appellees utterly failed to

offer admissible evidence providing prima facie proof that venue is proper in

Hidalgo County. See Appellants’ Br. at 19-30. The only evidence Appellees put

before the court was their own self-serving answers to interrogatories and

responses to requests for admissions, supposedly “proved up” by their attorney

Lynda Weaver. (2CR161-1567). But neither plaintiffs’ answers to interrogatories

nor their responses to admissions served on them constitute admissible evidence.

      Under Texas Rule of Civil Procedure 197.3, “answers to interrogatories may

be used only against the responding party”—not by the responding party. See also

Crooks v. Moses, 138 S.W.3d 629, 641 (Tex. App.—Dallas 2004, no pet.) (holding

that it was improper for a party to utilize its own interrogatory responses to defeat

summary judgment, even if the other side did not object to such use). Similarly,

requests for admissions are to be utilized against, not for, the specific party

responding to the requests. See TEX. R. CIV. P. 198.3 (“A matter admitted under

this rule is conclusively established as to the party making the admission . . . .”);

see also Bleeker v. Villarreal, 941 S.W.2d 163, 168 (Tex. App.—Corpus Christi

1996, writ dism’d by agreem’t).

      Appellees cite to Texas Rule of Civil Procedure 88 in an effort to undermine

the limitations on the use of interrogatories and requests for admissions set forth in



                                         16
Rules 197.3 and 198.3 and Texas case law. See Appellees’ Br. at 23-24. However,

as Appellees’ Brief hints and a review of the case law associated with this Rule

establishes, there is nothing that indicates Rule 88 in any way authorizes the use of

otherwise incompetent evidence in connection with a venue dispute or in any way

trumps Rules 197.3 and 198.3. Moreover, the purpose of this Rule “is to enable the

parties to proceed with preparation for trial on the merits, promptly and

unhampered, so that the plea of privilege will not delay final disposition of the

suit.” Newman Oil Co. v. Alkek, 585 S.W.2d 340, 341 (Tex. App.—Dallas 1979, no

writ). There is simply no support for the proposition that the intent of this rule is to

allow the Court to consider otherwise inadmissible evidence when making a venue

determination.

      In addition to Appellees’ illegitimate effort to rely upon their own written

discovery responses to establish venue, this purported evidence from Appellees is

also inadmissible. In her Affidavit seeking to “prove up” plaintiffs’ venue

evidence, Lynda Weaver in no way testifies that she possesses personal knowledge

of the alleged facts stated in her clients’ discovery responses, only noting that she

is attaching true and correct copies of her clients’ responses. (2CR1566). More

importantly, her own clients’ verifications note that the “facts set forth” in their

discovery answers—the only prima facie venue “evidence” offered by Appellees—

“are within my personal knowledge or based on information and belief . . . .” (See,



                                          17
e.g., 2CR171; see also 3CR1689-1711). There is no delineation which alleged

venue facts are within the personal knowledge of Appellees and which are

apparently based upon information and belief. (Id.). This, coupled with Appellees’

improper attempt to rely on their own written discovery answers as venue

evidence, can in no way satisfy the requirement that “[a]ffidavits shall be made on

personal knowledge, [and] shall set forth specific facts as would be admissible in

evidence.” See TEX. R. CIV. P. 87(3)(a).

      C.    Even considering Appellees’ evidence, they failed to establish
            venue in Hidalgo County.
      Even when the incompetent evidence on which Appellees attempt to rely is

considered, venue has not been established in Hidalgo County. The causes of

action at issue in this case arise from Appellees’ decision to purchase lots in the

White Bluff community, the alleged misrepresentations made to them (or

disclosures withheld from them) in the context of that purchase decision, and the

effect of making that purchase decision (such as the fees and assessments

associated with owning a lot). Looking at the discovery answers submitted by the

Appellees in this case (which have previously been detailed on pages 28 and 29 of

Appellant’s Brief), not one of the Appellees makes a specific factual claim

providing a nexus between his or her own purchase decision and representations or

actions directed by defendants to Hidalgo County. Despite this reality, in their own

Brief, Appellees claim that “Double Diamond unquestionably targeted” plaintiffs


                                           18
in Hidalgo County and “actively recruited the Plaintiffs in Hidalgo County.”

Appellees’ Br. at 25-26.

      In fact, what Appellees’ purported evidence shows is that they were

contacted by Appellants after the purchase decision giving rise to the claims made

herein and asked to solicit other potential buyers. See Appellants’ Br. at 27-29.

Even if true, such a fact has absolutely no nexus to the property purchase

transaction presently in dispute and seems to potentially relate more to the

purchase decisions of unknown third parties. This is the reason Appellees literally

offer no case law support in connection with this venue argument centered upon

post-purchase contact between themselves and defendants.

      Somewhat amusingly, on page 27 of their Brief, Appellees even cite to

Appellants’ own venue evidence showing that the Hidalgo County-based contact

between plaintiffs and defendants occurred after their purchase decision.

Appellees’ Br. at 27. Here, Appellees mischaracterize the minor pre-purchase

contact between the parties in Hidalgo County, omitting the statement from

Stephen Miller’s affidavit that the letters sent to prospective purchasers who had

already agreed to tour White Bluff “simply confirm[ed] the time and date of the

scheduled tour.” (3CR1654). Again, such evidence completely fails to establish a

connection between the property purchase decision and related events giving rise

to the causes of action and Hidalgo County.



                                        19
      Appellees move forward to contend that the damages were “felt” in Hidalgo

County when Appellees were required to pay the challenged fees and assessments

from their homes there. Appellees’ Br. at 28. While Appellees again cite no case

law for this proposition, the reality is that Appellees undertook the obligation to

pay such fees and assessments upon purchasing a lot while in Hill County, not

upon any actions undertaken in Hidalgo County. See TEX. CIV. PRAC. & REM.

CODE § 15.006 (“A court shall determine the venue of a suit based on the facts

existing at the time the cause of action that is the basis of the suit accrued.”); see

also In re Socorro, 2010 WL 1138451, at *2. Particularly where Appellees are

seeking to uphold a declaratory judgment finding that the fees and assessments

were per se invalid (in addition to their other misrepresentation and transaction-

based claims), the present causes of action accrued at the point of purchase, not at

some later time. Again, prima facie evidence supporting Hidalgo County as the

proper venue is lacking.

      Finally, again without citing any case law, Appellees make an extensive

argument that defendants’ alleged “failures to disclose” various matters related to

the purchase transaction establishes venue in Hidalgo County. Appellees’ Br. at

30-34. Among other non-disclosure allegations, Appellees claim that defendants

did not disclose the “assessment scheme,” did not disclose that lot owners pay

assessments to maintain property not owned by the WBPOA, did not disclose the



                                         20
amounts of fees and assessments, and made conflicting statements about the

assessments and that Appellees were handed a large stack of paperwork at the time

of sale and were subject to high pressure sales tactics. (Id.). However, to the extent

such wrongdoing occurred (and Appellants entirely deny it did), it occurred in Hill

County during the sales presentations or at the point of sale. Inherently, a failure to

disclose argument is premised upon non-disclosures and inaction that took place

prior to the plaintiffs’ decision to purchase at White Bluff—made in Hill County—

and upon which plaintiffs relied when making their purchase decision. See TEX.

CIV. PRAC. & REM. CODE § 15.006; see also Head v. U.S. Inspect DFW, Inc., 159
S.W.3d 731, 744 (Tex. App.—Fort Worth 2005, no pet.) (the elements of a failure

to disclose under the DTPA include a failure to disclose information, the

information being known at the time of the transaction, the failure to disclose being

intended to induce the purchaser into a transaction, and the purchaser would not

have entered into the transaction had the disclosure been made). Had no purchase

been made in Hill County, there cannot be a failure to disclose allegation.

      In fact, plaintiffs’ own live pleading at the time of the venue hearing

specifically identifies the issue to which Appellees’ later “discovery” of the alleged

failures to disclose is relevant. In paragraph 46 of Plaintiffs’ Third Amended

Petition, plaintiffs allege that “fraudulent concealment” by defendants tolled the

running of the statutes of limitations against plaintiffs’ claims. (1Supp.CR70.)



                                          21
However, fraudulent concealment is itself a defense to a statute of limitations

affirmative defense, and is not an affirmative cause of action relevant to a venue

analysis. See DiGrazia v. Old, 900 S.W.2d 499, 502-04 (Tex. App.—Texarkana

1995, no writ) (detailing the nature of a fraudulent concealment defense).

      Finally, Appellees argue that, because they possessed seven days with which

to back out of the lot purchase transaction in White Bluff, venue is appropriate in

Hidalgo County (as the residence of plaintiffs). Appellees’ Br. at 33. That said,

Appellees have cited to no evidence that any of them considered backing out of the

purchase transaction in this seven-day period (while located in Hidalgo County or

elsewhere). Id. Appellees likewise offer no evidence that they were even in

Hidalgo County at this time. Id. This evidence is lacking because Appellees have

raised this argument for the first time on appeal, and it has thus been waived.

      In summary, defendants specifically denied the venue facts pleaded by

plaintiffs, and have demonstrated here and in their prior Brief that Hidalgo County

is not a proper venue for this dispute and Dallas County is. Appellees not only rely

entirely on inadmissible and incompetent evidence in this venue dispute, but their

own arguments also establish that their causes of action did not accrue based on

conduct occurring in Hidalgo County. As such, from its beginning, this case should

have been heard in Dallas County (alongside the larger action already pending

there).



                                         22
                       CONCLUSION AND PRAYER
      For the foregoing reasons, the trial court erred when granting summary

judgment against Appellants declaring that the WBPOA lacked the authority to

impose and collect golf course maintenance fees and food and beverage

assessments from Appellees, as well as ordering the disgorgement of any such fees

collected by the WBPOA. Likewise, the trial court erred by denying Appellants’

motion to transfer venue, and as such the judgment must be reversed. Appellants

request that the Court reverse the final judgment in favor of Appellees and render

the judgment that the trial court should have rendered—granting Appellants’

motion for summary judgment and/or transferring this action to Dallas County.

Alternatively, Appellants request that the Court remand this matter to the trial court

on any outstanding issues yet to be heard. Finally, Appellants request that costs of

this appeal be assessed against Appellees and that the Court grant Appellants any

other and further relief to which they are justly entitled.

                                        Respectfully submitted,

                                        /s/ Brandy Wingate Voss
                                        Brandy Wingate Voss
                                        State Bar No. 24037046
                                        SMITH LAW GROUP, P.C.
                                        820 E. Hackberry Ave.
                                        McAllen, TX 78501
                                        (956) 683-6330 (Telephone)
                                        (956) 225-0406 (Facsimile)
                                        brandy@appealsplus.com



                                           23
John D. Sloan, Jr.
State Bar No. 00792080
Douglas W. Lukasik
State Bar No. 24046326
Abigail Mathews
State Bar No. 24013114
SLOAN MATNEY, LLP
3838 Oak Lawn, Suite 1200
Dallas, Texas 75219
Sloan Telephone: (214) 253-0101
Lukasik Telephone: (214) 253-0103
Mathews Telephone: (213) 253-0105
Facsimile: (214) 237-5474
jsloan@sloanmatney.com
dlukasik@sloanmatney.com
amathews@sloanmatney.com

Chris Franz
State Bar No. 00792514
Gil Peralez
State Bar No. 00791426
PERALEZ FRANZ LAW
1416 Dove Avenue
McAllen, Texas 78504
Telephone: (956) 682-3660
Facsimile: (956) 682-3848
ccf@peralezfranzlaw.com
gpp@peralezfranzlaw.com

Counsel for Appellants Double Diamond
Delaware, Inc., Double Diamond, Inc.,
White Bluff Club Corp., National Resort
Management Co., R. Michael Ward, and
Fred Curran

/s/ Shawn Long with permission by Brandy
Wingate Voss
Richard A. Sayles
State Bar. No. 17697500
Shawn Long

 24
                                     State Bar No. 24047859
                                     Darren Nicholson
                                     State Bar No. 24032789
                                     SAYLES WERBNER
                                     4400 Renaissance Tower
                                     1201 Elm Street
                                     Dallas, Texas 75270
                                     Telephone: (214) 939-8700
                                     Facsimile: (214) 939-8787
                                     dsayles@swtriallaw.com
                                     slong@swtriallaw.com
                                     dnicholson@swtriallaw.com

                                     Mike Mills
                                     ATLAS & HALL, L.L.P.
                                     818 Pecan Blvd.
                                     P.O. Box 3725
                                     McAllen, Texas 78502-3725
                                     Telephone: (956) 682-5501
                                     Facsimile: (956) 686-6109
                                     mkmills@atlashall.com

                                     Counsel for Appellant White Bluff Property
                                     Owners Association, Inc.


                  CERTIFICATE OF COMPLIANCE
      This document complies with the typeface requirements of Texas Rule of

Appellate Procedure 9.4(e) because it has been prepared in a conventional typeface

no smaller than 14-point for text and 12-point for footnotes. This document also

complies with the word-count limitations of Rule 9.4(i), if applicable, because it

contains 5,643 words, excluding any parts exempted by Rule 9.4(i)(1).

                                     /s/ Brandy Wingate Voss
                                     Brandy Wingate Voss

                                       25
                       CERTIFICATE OF SERVICE
      On July 31, 2015, in compliance with Texas Rule of Appellate Procedure 9.5

or Local Rule 3(c), I served this document on the following counsel of record by e-

service, e-mail, and/or first-class United States mail:

Thad D. Spalding                               Lynda Lee Weaver
F. Leighton Durham                             LAW OFFICES OF LYNDA LEE WEAVER
KELLY, DURHAM & PITTARD, LLP                   3500 Maple Avenue, Suite 900
P.O. Box 224626                                Dallas, Texas 75219
Dallas, Texas 75222                            Email: llw@llweaverlaw.com
Email: tspalding@texasappeals.com

Martin E. Rose                                 Barbara T. Hale
Christopher M. McDowell                        BLANSCET, HOOPER & HALE, LLP
ROSE WALKER, LLP                               14285 Midway Road, Suite 400
3500 Maple Avenue, Suite 900                   Addison, Texas 75001
Dallas, Texas 75219                            Email: bhale@metrocrestlaw.com
Email: cmcdowell@rosewalker.com

Preston Henrichson
LAW OFFICES OF PRESTON
HENRICHSON, P.C.
222 West Cano
Edinburg, Texas 78539
Email: preston@henrichsonlaw.com


                                        /s/ Brandy Wingate Voss
                                        Brandy Wingate Voss




                                          26